Exhibit 10.3
SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS
     This Settlement Agreement and Release of Claims (“Settlement Agreement”) is
entered into on this 3rd day of March, 2009 (“Effective Date”), by and between
W. Phillip Marcum (“Marcum”) and Key Energy Services, Inc. (“Key”).
     WHEREAS, on or about July 1, 1996, Key granted 50,000 stock options to
Marcum, with an exercise price of $8.3125 per share and an expiration date of
July 1, 2006, and on or about April 16, 1997, Key granted 20,000 stock options
to Marcum, with an exercise price of $13.25 per share and an expiration date of
April 16, 2007 (collectively referred to as the “70,000 Options”);
     WHEREAS, in March of 2004, Key announced that it would not be able to
complete its Securities and Exchange Commission (“SEC”) 10-K report on a timely
basis due to problems in the accounting for fixed assets and as a result, Key
lost its registration statement and certain trading restrictions were
immediately imposed upon it;
     WHEREAS, on or about April 8, 2004, Key advised all option holders,
including Marcum, that because Key did not have an effective registration with
the SEC, it could not allow the exercise of stock options;
     WHEREAS, option holders were unable to exercise stock options from April 8,
2004 until September, 26, 2007; and
     WHEREAS, the 70,000 Options expired before Marcum was able to exercise.
     NOW THEREFORE, in consideration of the foregoing and mutual promises and
mutual covenants contained herein, the sufficiency of which is hereby
acknowledged, and intending to be legally bound, the parties agree as follows:

 



--------------------------------------------------------------------------------



 



     1. Consideration. Within ten (10) business days after the Effective Date,
Key shall pay to Marcum the total sum of $194,973.75 (the “Settlement Payment”).
Payment shall be made by [INSERT PAYMENT INSTRUCTIONS].
     2. Release. Upon execution of this Settlement Agreement and payment of the
Settlement Payment, Marcum, individually and on behalf of his spouse, heirs,
beneficiaries, agents, estates, executors, administrators, personal
representatives, successors and assigns, and anyone else who claims rights
against Key through or as a result of any relationship with Marcum, fully,
finally and forever releases, discharges and covenants not to sue Key, its
parent, subsidiaries, affiliated companies, partners and joint venturers, their
respective predecessors, successors, successors-in-interest and assigns, and the
respective officers, directors, employees, agents, representatives, insurers and
attorneys of any of the foregoing from any and all claims, demands and suits,
whether known or unknown, asserted or unasserted, suspected or unsuspected,
regardless of the legal theory, existing now or arising in the future related to
the 70,000 Options, but only with respect to or by reason of any event, known or
unknown, which occurred prior to the Effective Date of this Settlement
Agreement.
     3. No Admission of Liability. This Settlement Agreement represents the
settlement of disputed claims and does not constitute and shall not be construed
as an admission of liability or of wrongdoing by either party.
     4. Taxes. Marcum understands and agrees that he is fully responsible for
all tax obligations, if any, on any consideration or payment made pursuant to
this Settlement Agreement and that he exclusively shall be liable for the
payment of any and all federal, state and local taxes which may be determined to
be due as a result of any consideration or payment made pursuant to this
Settlement Agreement. Marcum further agrees to fully indemnify and hold harmless
Key

2



--------------------------------------------------------------------------------



 



from payment of any and all taxes, interest or penalties that may be required of
Key by any government agency or taxing authority at any time that may be
assessed against Key in connection with any payment to Marcum or consideration
received by Marcum pursuant to this Settlement Agreement. Marcum further
acknowledges that neither Key, nor any of its representatives or attorneys, have
made any promise, representation or warranty, express or implied regarding the
tax consequences of any consideration or payment made to Marcum pursuant to this
Settlement Agreement.
     5. Counterparts. This Settlement Agreement may be executed in counterparts,
each of which is hereby deemed an original, but all of which together shall
constitute one and the same instrument.
     6. Entire Agreement. This Settlement Agreement sets forth the entire
agreement between the parties with regard to the subject matter hereof. No
agreements, covenants, representations or warranties, express or implied, oral
or written, other than those expressed within this Settlement Agreement are
enforceable. All prior and contemporaneous conversations, negotiations, possible
and alleged agreements, representations, covenants, and warranties relating to
the subject matter of this Settlement Agreement are waived, merged herein and
superseded hereby. The parties represent that they are not relying on any
statement, promise or inducement concerning the terms or effect of this
Settlement Agreement, other than those contained herein. Any modification or
waiver of, deletion or addition to the terms of this Settlement Agreement must
be in writing, mutually agreed upon and signed by or on behalf of all parties
hereto.

3



--------------------------------------------------------------------------------



 



     7. Authority. The parties warrant and represent that each has the power and
authority to enter into this Settlement Agreement and that this Settlement
Agreement is valid, binding and enforceable.
     8. Interpretation. This Settlement Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas, without giving
effect to principles of conflicts of law. This Settlement Agreement has been
prepared by the joint efforts of counsel for the parties hereto. Any authority
for the proposition that ambiguities should be construed against the drafter of
any provision deemed to be ambiguous shall therefore have no application to the
interpretation of this Settlement Agreement. All parties acknowledge that they
have read the Settlement Agreement, have had adequate time to discuss its terms
and effect with their counsel, and have discussed its terms and effect with
their counsel. All parties acknowledge that they fully understand the terms and
conditions of this Settlement Agreement and the meaning and import thereof and
that their execution of this Settlement Agreement is with the advice of their
counsel and of their own free will. Paragraph headings and captions are for
convenience only and are not intended to alter or affect the contents of the
paragraphs.
THIS SETTLEMENT AGREEMENT HAS BEEN EXECUTED BY THE UNDERSIGNED ON THE DATES
INDICATED BELOW:

                /s/ W. PHILLIP MARCUM   Date: 4/3/09 W. PHILLIP MARCUM         
    KEY ENERGY SERVICES, INC.
      By:   /s/ KIMBERLY R. FRYE   Date: 4/3/09   Kimberly R. Frye        Senior
Vice President, Secretary, and General Counsel       

4